Title: To James Madison from Stephen Cathalan, 10 June 1802
From: Cathalan, Stephen
To: Madison, James


					
						Via Bordeaux
						Sir.
						Marseilles June 10th. 1802.
					
					I had the honour of paying you my Respects on the 10th. march last inclosing you the State of 

the American Vessels entered and Cleared out of the ports of this district  I will Soon Send you the one 

from the first January last down to the 30th. inst.
					On the 31st. ulto. I have forwarded you, under Cover of Wm. Lee Esqre. Commercial Agent of 

the U. S. at Bordeaux, A Packett from James Leaer. Cathcart Esqre. Consul at Tripoly, Then at 

Leghorn, which I received inclosed his Letter of the 21st. ulto. and I have, now the honor of inclosing 

you one from Wm. Eaton Esqre. our Consul at Tunis which I have received yesterday with his Letter to 

me of the 28th. ulto., on which when Sealed he adds to me on the cover—“May 29th.: The Fregate 

Constellation Capn. Murray arrived in this bay yesterday.”  I have the honor to be with great Respect Sir 

Your most obedient & Humble Servant
					
						Stephen Cathalan Junr.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
